Citation Nr: 1418300	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-43 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating (evaluation) in excess of 30 percent for service-connected headaches.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's Friend


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1966 to February 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  This appeal was previously remanded by the Board in December 2013 for additional development.  

The Veteran testified at a videoconference hearing at the local RO in Providence, Rhode Island before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is of record.  In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In December 2012, the Board, in pertinent part, remanded the Veteran's appeal for further evidentiary development.  Specifically, the Board asked that the RO/Appeals Management Center (AMC) (1) contact the Veteran and ask him to identify employers that he has worked for throughout the appeal period and submit employment, pay, and leave records; (2) attempt to obtain records relating to missed time due to headaches, including pay stubs and employment records, from each employer the Veteran identified that might have available records; and (3) schedule the Veteran for a VA examination to assess the current nature and severity of the headaches.  

In January 2014 correspondence, the AMC requested that the Veteran identify employers that he has worked for throughout the appeal period, submit employment, pay, and leave records, and complete an authorization and consent to release information (VA Form 21-4142) for each employer so that the AMC could obtain additional information.  The Veteran did not respond to the January 2014 correspondence.  

The RO/AMC did not schedule the Veteran for a VA examination to assess the current nature and severity of the Veteran's headaches.  As such, the Board finds that an additional remand is required to provide a current VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for headaches.  The examiner is requested to review the records and should specifically provide an assessment as to the current nature and severity of the Veteran's headaches.  The VA examiner should comment on the functional limitations caused by the migraine headaches, including the frequency, duration, and symptomatology experienced during prostrating attacks.     

2.  Then, readjudicate the issue of an increased rating for headaches.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



